DILLON,
On April 10, 1974, plaintiff filed his complaint in mandamus against the Butler County Board of Elections.
Nomination petitions of Thomas Pawlowicz and Patsy J. Kreiss as Democratic Committeeman for Connoquenessing Township were timely filed. The petitions were circulated by Larry Kreiss. Larry Kreiss notarized his own petition. Plaintiff avers that this is not a proper affidavit as required under the Election *798Code of June 3, 1937, P. L. 1333, as amended, 25 PS §2869.
Plaintiff invokes section 2936 of the Election Code wherein it is provided that the county board has the duty to examine nomination petitions. It is further provided that no nomination petition shall be permitted to be filed if it contains material errors or defects apparent on the face thereof. This section further provides that the action of said board in refusing to receive and file any such nomination petitions may be reviewed by the court upon application for a writ of mandamus to compel its reception. The problem in this case is that the petition was accepted by the Bureau of Elections.
The petition having been accepted requires us to consider the section of the code entitled “Objections to nomination petitions and papers”: 25 PS §2937. There, it is provided that all nomination petitions “received and filed within the periods limited by this act shall be deemed to be valid, unless, within seven days after the last day for filing said nomination petition or paper, a petition is presented to the court of common pleas . . . specifically setting forth the objections thereto.” This court decides that this is the proper section of the code to invoke.
March 19, 1974, was the last day to file objection to nomination petitions for the general primary. No such objection was filed within that period.
ORDER OF COURT
Now, May 3,1974, in accordance with the foregoing memorandum opinion, the prayer of the petition requesting that a decree be entered barring nomination petitions of Thomas Pawlowicz and Patsy J. Kreiss is denied.